UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 17-3826 MRW Date May 30, 2019

 

Title Gail J. Huebner v. FCA

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER DISMISSING CASE

IT IS ORDERED that this action is hereby DISMISSED without prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL

Page 1 of 1
